Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 16/932579.  Claims 1-20 are pending and have been examined on the merits discussed below.
	
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes. More specifically, the steps of  receiving, at a facility management system is a mental process that can be practically performed by a human using pen and paper.


Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Claim 1 includes a processor to implement the receiving, obtaining, analyzing and detecting steps which amounts to using a computer to perform an abstract idea.  Executing a set of actions with the processor amounts to using a computer to send data to initiate maintenance which amounts to using a computer to perform an abstract idea.  These additional elements do not integrate the abstract idea into a practical application.  Similarly, claim 15 recites processors and a memory coupled to the processors, the memory for storing instructions which, when executed by the processors cause the processors to perform the method which amounts to instructions to implement an abstract idea on a computer.  The facility management system is merely using a computer as a tool to perform the abstract idea.  Claim 20 recites a non-transitory computer-readable storage medium encoding computer executable instructions that when executed by a processor, perform the method which amounts to instructions to perform the abstract idea on a computer.  Further, the computing device amounts to using a computer as a tool to perform the abstract idea.  These additional elements do not integrate the abstract idea into a practical application.
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually, the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense.  

The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.  Claims 2 and 16 specify the types of data which only further limits the abstract idea.  Claims 3 and 17 are directed to the types of equipment data is collected from which generally links the abstract idea to a particular technical environment. Claims 4 and 18 are directed to providing feedback through various computer devices which amounts to performing the abstract idea of providing feedback using a computer. Claims 5 and 19 are directed to different types of sensors which only links the use of the abstract idea to a particular technological environment, further the claimed sensors merely transmit data which amounts to using a computer to perform the abstract idea. Claim 6 is directed to predicting estimated maintenance time which is an abstract idea and the claimed engine amounts to using a computer to perform an abstract idea. Claim 7 is directed to a determining status of fault detection which is abstract. Claims 8, 9 and 10 are directed to the pre-defined and user-defined rules which further only limit the abstract idea. Claim 11 is directed to determining a probability of occurrence of one or more faults which is an abstract idea. Claim 12 is directed to calculating the impact of anomalous behavior which is an abstract idea. Claim 13 is directed to notifying a user which is abstract and the processor and the claim merely uses a computer to perform the abstract idea. Claim 14 is directed to activating rules which is abstract.

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 7, 13-15, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Aggarwal et al, US 2014/0358285.

As per claim 1, Aggarwal et al teaches a computer-implemented method for providing management of operations in a facility based on user-defined rules, the computer-implemented method comprising: receiving, at a facility management system with a processor, a first set of data, wherein the first set of data is received from a plurality of sensors installed at different locations in the facility and a plurality of equipment inside the facility ([0036-0037] – building control and automation system with data received from sensors at various building locations); 
obtaining, at the facility management system with the processor, one or more pre- defined set of rules, wherein the one or more pre-defined set of rules are obtained from a rules engine, wherein the rules engine stores the one or more pre-defined set of rules in a database ([0086] – if/then rules established, i.e., if more than x% of lights are dimmed, then the remaining lights in that area may be similarly adjusted); 
analyzing, at the facility management system with the processor, the first set of data based on the one or more pre-defined set of rules, wherein the first set of data is stored in the database in real time ([0086] – if/then rules established, i.e., if more than x% of lights are dimmed, then the remaining lights in that area may be similarly adjusted); 
detecting, at the facility management system with the processor, one or more faults in the plurality of sensors and the plurality of equipment, wherein the facility management system detects the one or more faults, wherein the one or more faults are compared to the first set of data in real time based on one or more logical operations, wherein the one or more logical operations comprising if condition, and, or, nand, nor, xor ([0115] – an if/then operation is used to detect system health, i.e., if a sensor has not been heard from in a certain amount of time, then it is reported); 
and executing, at the facility management system with the processor, a set of actions, wherein the facility management system executes the set of actions based on the detection of the one or more faults and the analyzed first set of data, wherein the set of actions comprising changing state of at least one of the plurality of equipment or prioritizing a maintenance task for fixing the one or more faults, wherein the maintenance task is assigned to a maintenance team in real time ([0115] – in response to the health monitoring, the controller can initiate appropriate further action (e.g. attempt to communicate with the sensor an perform diagnostic and correction routine and report to a technician if that communication should fail).  

As per claim 5, Aggarwal et al teaches the computer-implemented method as recited in claim 1, wherein the plurality of sensors comprising temperature sensor [0038, 0033], smoke sensor [0038, 0044], thermal sensor [0044], motion sensor ([0044] break-in, security), proximity sensor [0044 – access control), optical sensor ([0038, 0044] – light sensor), light sensor [0044], panic sensor ([0044] – security sensor), fire alarm [0038, 0044], air quality index sensor [0038, 0044] and humidity sensor [0044].  

As per claim 7, Aggarwal et al teaches the computer-implemented method as recited in claim 1, further comprising a state identifier, wherein the state identifier determines status of a fault detection engine in real time ([0086-0087] – real-time detection and operation of the system).  

As per claim 13, Aggarwal et al teaches the computer-implemented method as recited in claim 1, further comprising notifying, at the facility management system with the processor, the user in real time, wherein the facility management system notifies the user to give command to control the plurality of equipment based on user defined rules or anomalous behavior of the plurality of equipment  ([0115] – in response to the health monitoring, the controller can initiate appropriate further action (e.g. attempt to communicate with the sensor an perform diagnostic and correction routine and report to a technician if that communication should fail).    

As per claim 14, Aggarwal et al teaches the computer-implemented method as recited in claim 1, further comprising activating, at the facility management system with the processor, one or more rules, wherein the facility management system activates one or more rules among the one or more pre-defined set of rules based one or more on pre-requisite conditions in real time ([0086] – if/then conditions wherein when a pre-requisite condition occurs, i.e., if x% of lights are off, then the rule is activated, then the space is considered closed.)

As per claim 15, Aggarwal et al teaches one or more processors; and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for providing management of operations in a facility based on user-defined rules [0037-0038], the method comprising: receiving, at a facility management system with a processor, a first set of data, wherein the first set of data is received from a plurality of sensors installed at different locations in the facility and a plurality of equipment inside the facility ([0036-0037] – building control and automation system with data received from sensors at various building locations); 
obtaining, at the facility management system with the processor, one or more pre- defined set of rules, wherein the one or more pre-defined set of rules are obtained from a rules engine, wherein the rules engine stores the one or more pre-defined set of rules in a database ([0086] – if/then rules established, i.e., if more than x% of lights are dimmed, then the remaining lights in that area may be similarly adjusted); 
analyzing, at the facility management system with the processor, the first set of data based on the one or more pre-defined set of rules, wherein the first set of data is stored in the database in real time ([0086] – if/then rules established, i.e., if more than x% of lights are dimmed, then the remaining lights in that area may be similarly adjusted); 
detecting, at the facility management system with the processor, one or more faults in the plurality of sensors and the plurality of equipment, wherein the facility management system detects the one or more faults, wherein the one or more faults are compared to the first set of data in real time based on one or more logical operations, wherein the one or more logical operations comprising if condition, and, or, nand, nor, xor ([0115] – an if/then operation is used to detect system health, i.e., if a sensor has not been heard from in a certain amount of time, then it is reported); 
and executing, at the facility management system with the processor, a set of actions, wherein the facility management system executes the set of actions based on the detection of the one or more faults and the analyzed first set of data, wherein the set of actions comprising changing state of at least one of the plurality of equipment or prioritizing a maintenance task for fixing the one or more faults, wherein the maintenance task is assigned to a maintenance team in real time ([0115] – in response to the health monitoring, the controller can initiate appropriate further action (e.g. attempt to communicate with the sensor an perform diagnostic and correction routine and report to a technician if that communication should fail).  

As per claim 19, Aggarwal et al teaches the computer system as recited in claim 15, wherein the plurality of sensors comprising temperature sensor [0038, 0033], smoke sensor [0038, 0044], thermal sensor [0044], motion sensor ([0044] break-in, security), proximity sensor [0044 – access control), optical sensor ([0038, 0044] – light sensor), light sensor [0044], panic sensor ([0044] – security sensor), fire alarm [0038, 0044], air quality index sensor [0038, 0044] and humidity sensor [0044].  
As per claim 20, Aggarwal et al teaches a non-transitory computer-readable storage medium encoding computer executable instructions that, when executed by at least one processor [0201], performs a method for providing management of operations in a facility based on user-defined rules, the method comprising: 
receiving, at a facility management system with a processor, a first set of data, wherein the first set of data is received from a plurality of sensors installed at different locations in the facility and a plurality of equipment inside the facility ([0036-0037] – building control and automation system with data received from sensors at various building locations); 
obtaining, at the facility management system with the processor, one or more pre- defined set of rules, wherein the one or more pre-defined set of rules are obtained from a rules engine, wherein the rules engine stores the one or more pre-defined set of rules in a database ([0086] – if/then rules established, i.e., if more than x% of lights are dimmed, then the remaining lights in that area may be similarly adjusted); 
analyzing, at the facility management system with the processor, the first set of data based on the one or more pre-defined set of rules, wherein the first set of data is stored in the database in real time ([0086] – if/then rules established, i.e., if more than x% of lights are dimmed, then the remaining lights in that area may be similarly adjusted); 
detecting, at the facility management system with the processor, one or more faults in the plurality of sensors and the plurality of equipment, wherein the facility management system detects the one or more faults, wherein the one or more faults are compared to the first set of data in real time based on one or more logical operations, wherein the one or more logical operations comprising if condition, and, or, nand, nor, xor ([0115] – an if/then operation is used to detect system health, i.e., if a sensor has not been heard from in a certain amount of time, then it is reported); 
and executing, at the facility management system with the processor, a set of actions, wherein the facility management system executes the set of actions based on the detection of the one or more faults and the analyzed first set of data, wherein the set of actions comprising changing state of at least one of the plurality of equipment or prioritizing a maintenance task for fixing the one or more faults, wherein the maintenance task is assigned to a maintenance team in real time ([0115] – in response to the health monitoring, the controller can initiate appropriate further action (e.g. attempt to communicate with the sensor an perform diagnostic and correction routine and report to a technician if that communication should fail).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al, US 2014/0358285 in view of Vega, US 2016/0123617.

As per claim 2, Aggarwal et al teaches the computer-implemented method as recited in claim 1, wherein the first set of data comprising environment data, safety system data, electrical system data, electronic system data, wherein the environmental data comprising temperature, atmospheric pressure, precipitation, humidity, and air quality index ([0044] – environment (earthquake), temperature, humidity, air quality (smoke or gas detection); safety (security or access control); electronic (power monitoring).  Aggarwal et al teaches the above listed data, but fails to explicitly teach atmospheric pressure and precipitation.  Vega describes a building automation system to monitor and adjust climate systems wherein sensors include atmospheric pressure sensors and precipitation sensors ([0028]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the ability to collect data from precipitation sensors and atmospheric pressure sensors as taught by Vega since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 16, Aggarwal et al teaches the computer system as recited in claim 15, wherein the first set of data comprising environment data, safety system data, electrical system data, electronic system data, wherein the environmental data comprising temperature, atmospheric pressure, precipitation, humidity, and air quality index ([0044] – environment (earthquake), temperature, humidity, air quality (smoke or gas detection); safety (security or access control); electronic (power monitoring).  Aggarwal et al teaches the above listed data, but fails to explicitly teach atmospheric pressure and precipitation.  Vega describes a building automation system to monitor and adjust climate systems wherein sensors include atmospheric pressure sensors and precipitation sensors ([0028]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the ability to collect data from precipitation sensors and atmospheric pressure sensors as taught by Vega since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al, US 2014/0358285 in view of Lingemann, US 2004/0267385.

As per claim 3, Aggarwal et al teaches the computer-implemented method as recited in claim 1, wherein the plurality of equipment comprising heating ventilation and air conditioning [0009, 0044], facility lighting [0009, 0044], power system [0044], fire system [0044], and security system [0044].  Aggarwal et al fails to explicitly teach an intercom system.  Lingemann teaches an analogous building automation system that monitors various devices including an intercom system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the ability to monitor equipment such as an intercom system as taught by Lingemann since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Aggarwal et al teaches the computer system as recited in claim 1, wherein the plurality of equipment comprising heating ventilation and air conditioning [0009, 0044], facility lighting [0009, 0044], power system [0044], fire system [0044], and security system [0044].  Aggarwal et al fails to explicitly teach an intercom system.  Lingemann teaches an analogous building automation system that monitors various devices including an intercom system.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the ability to monitor equipment such as an intercom system as taught by Lingemann since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al, US 2014/0358285 in view of Fuller et al, US 9,754,478.

As per claim 4, Aggarwal et al teaches the computer-implemented method as recited in claim 1, further comprising providing, at the facility management system with the processor, feedback to a user through a communication device, wherein the communication device comprising a smartphone [0063], a laptop [0063], a tablet [0063], and a smart display ([0050-0051] touchscreen display).  Aggarwal et al fails to explicitly teach a smartwatch.  Fuller et al teaches an analogous building automation system that employs a smartwatch to receive data (column 2, line 50 – column 3, line 9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the ability to send information to a smartwatch as taught by Fuller et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Aggarwal et al teaches the computer system as recited in claim 1, further comprising providing, at the facility management system with the processor, feedback to a user through a communication device, wherein the communication device comprising a smartphone [0063], a laptop [0063], a tablet [0063], and a smart display ([0050-0051] touchscreen display).  Aggarwal et al fails to explicitly teach a smartwatch.  Fuller et al teaches an analogous building automation system that employs a smartwatch to receive data (column 2, line 50 – column 3, line 9).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the ability to send information to a smartwatch as taught by Fuller et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al, US 2014/0358285 in view of Couch et al, US 2019/0247691.

As per claim 6, Aggarwal et al teaches the computer-implemented method as recited in claim 1, wherein in response to the health monitoring, the controller can initiate appropriate further action (e.g. attempt to communicate with the sensor an perform diagnostic and correction routine and report to a technician if that communication should fail [0115], but fails to explicitly teach a fault detection engine predicts an estimated maintenance time for the one or more faults in real time, wherein the estimated maintenance time is predicted based on a past set of fault data.  Couch et al teaches an analogous monitoring system for a lighting system that collects data over time to predict maintenance over time, etc. [0081]. It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the ability to use past data to predict maintenance times as taught by Couch et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al, US 2014/0358285 in view of Heintzelman et al, US 2020/0286350 and Official Notice.

As per claim 8, Aggarwal et al teaches the computer-implemented method as recited in claim 1, wherein the one or more pre-defined set of rules comprising predetermined parameters related to the facility ([0041] – establishing control settings for one or more of the building control and automation systems), but does not explicitly teach each of the following default parameters: default temperature, default humidity, default air quality index, default lighting, and default air flow rate, default pressure, default VFD speed, default differential pressure, default vibration and default valve position.  Heintzelman et al describes an analogous building management system that monitors system parameters and compares to thresholds to determine performance data and alarm conditions [0074, 0088].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the parameter comparison to thresholds as taught by Heintzelman et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further, examiner takes official notice that it was old and well known at the time of the invention to employ sensors to gather data reflecting temperature, humidity, air quality index, lighting, and air flow rate, pressure, VFD speed, differential pressure, vibration and valve position (most of these are taught by references cited above).  Therefore it would have been obvious based on the teaching of Heintzelman et al to use predetermined parameters for each of the various data types as since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al, US 2014/0358285 in view of Asp et al, US 2017/0357225.

As per claim 9, Aggarwal et al teaches the computer-implemented method as recited in claim 1, further comprising rules ([0115] – if a sensor is not heard from in a certain amount of time, certain steps are taken), but fails to explicitly teach wherein the user-defined rules are custom rules of the one or more pre-defined set of rules, wherein the one or more pre-defined set of rules can be optimized by the user in real time.  Asp et al teaches scalable rules engine receive fault detection rules and/or reasons from analytics service. Fault detection rules can be defined by a user via a rules editor or received from an external system or device via analytics web service [0150-0153].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the ability to allow for optimized rules as taught by Asp et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Aggarwal et al teaches the computer-implemented method as recited in claim 1, further comprising rules ([0115] – if a sensor is not heard from in a certain amount of time, certain steps are taken), but fails to explicitly teach wherein the user- defined rules are based on user inputs, wherein the user inputs are recorded on a communication device in real time.  Asp et al teaches scalable rules engine receive fault detection rules and/or reasons from analytics service. Fault detection rules can be defined by a user via a rules editor or received from an external system or device via analytics web service [0150-0153].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the user-defined rules as taught by Asp et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al, US 2014/0358285 in view of Khalate et al, US 2018/0373234.

As per claim 11, Aggarwal et al teaches the method of claim 1, but fails to explicitly teach further comprising determining, at the facility management system with the processor, probability of occurrence of the one or more faults, wherein the facility management system determines and identifies the probability of occurrence of the one or more faults in the plurality of equipment based on past data associated with the plurality of equipment and displays the probability to the user on a communication device.  In an analogous building management system, Khalate et al teaches a fault prediction model based on fault patterns [0004-0005]. It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the fault probability of occurrence as taught by Khalate et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim(s) 12 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al, US 2014/0358285 in view of Nesler et al, US 8,600,556.

As per claim 12, Aggarwal et al teaches the computer-implemented method as recited in claim 1, but fails to explicitly teach further comprising calculating, at the facility management system with the processor, impact of anomalous behavior of the plurality of equipment, wherein the facility management system calculates the impact of the anomalous behavior of the plurality of equipment using the fault detection system in real time in order to save energy.  Nesler et al teaches a fault assessment module calculates the impact of the fault based on energy wasted, cost, etc. (column 16, lines 4-30).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Aggarwal et al the fault impact as taught by Nesler et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al, US 2020/0409342 – real time information regarding building systems and equipment
Donaldson et al, US 2009/0055765 – user definable building control system to monitor HVAC, lighting, security, fire and other equipment connected to the system
Weldemariam et al, US 2020/0143300 – sensor risk assessment database



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/           Primary Examiner, Art Unit 3683